Citation Nr: 0024715	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  91-45 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the abdominal region (Muscle Group XIX) with 
muscle damage and thoracic kyphosis, currently rated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the lumbar region (Muscle Group XX) with 
muscle damage, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for peritoneal 
adhesions, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana.  The Regional Office in 
Jackson, Mississippi (hereinafter RO) now has jurisdiction of 
this case.

The Board denied the issues listed on the title page in an 
October 1995 Decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In a January 1999 decision, the Court 
vacated the October 1995 Board decision and remanded the case 
to the Board for additional development.  The Board remanded 
the case to the RO in August 1999, and the requested 
development has been substantially accomplished. 

The first issue has been characterized on the title page to 
reflect the fact that the RO has included thoracic kyphosis 
as part of the service connected residuals of the gunshot 
wound to the abdomen.  See March 2000 Supplemental Statement 
of the Case, Page 9. 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  In July 1944, the veteran sustained a gunshot wound which 
perforated the abdomen and jejunum, with resulting 
disturbance of the left sciatic nerve manifested by numbness 
and anesthesia along the lateral aspect of the left thigh, 
leg and foot.  

3.  The current objective findings show no more than 
moderately severe disability associated with muscles of the 
abdomen (Muscle Group XIX); disability due to thoracic 
kyphosis is contemplated by the rating currently assigned as 
separate functional impairment has not been demonstrated. 

4.  The current objective findings show no more than moderate 
disability associated with muscles of the lumbar region 
(Muscle Group XX).

5.  Moderately severe disability due to adhesions of the 
peritoneum is not currently shown.

6.  There are no extraordinary factors associated with the 
service-connected disabilities productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of gunshot wounds to muscles of the abdominal wall 
(Muscle Group XIX) with muscle damage and thoracic kyphosis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.55, 4.56, 4.73, 
Diagnostic Code (DC) 5319 (1996) (1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to muscles of the lumbar region 
(Muscle Group XX) with muscle damage are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.55, 4.56, 4.73, 
Diagnostic Code (DC) 5320 (1996) (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of peritoneal adhesions are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.114, DC 7301 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. 5107(a) (West 1991).  The Board also 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the increased rating claims on appeal has been obtained.  In 
this regard, the medical opinions and development requested 
by the Court in its January 1999 decision have been 
essentially completed.  

Legal Criteria

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The provisions regarding the rating of muscle injuries were 
amended by regulatory changes codified at 62 Fed. Reg. 30235-
30240 (June 3, 1997), (codified at 38 C.F.R. §§ 4.56, 4.73 
(1999)) (hereinafter "new criteria.")  As these amendments 
have not resulted in any major substantive change in the 
manner in which disability due to muscle injuries is rated 
pertaining to this case, the citations below will be to the 
new criteria for rating muscle injuries for the sake of 
convenience.  In addition, the Board notes that because the 
March 2000 supplemental statement of the case includes 
citations to the amended criteria for rating muscle injuries, 
application of these criteria will not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).

38 C.F.R. § 4.56(d)(1),(2),(3),(4) (1999) provide that 
disabilities resulting from muscle injuries under diagnostic 
codes 5301 through 5323, shall be classified as "slight," 
"moderate," "moderately severe" or "severe" as follows: 

Slight Disability of Muscles:

(i)	Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint:  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or  metallic fragments retained in muscle tissue.

Moderate Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 

(ii)	History and complaint:  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)	Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii)	History and Complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by 38 C.F.R. § 4.56(c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective Findings:  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Moderately severe disability affecting the muscles of the 
abdominal wall (Muscle Group XIX) warrants a 30 percent 
disability rating.  38 C.F.R. § 4.73, DC 5319.  Severe 
disability affecting Muscle Group XIX warrants a 50 percent 
disability rating.  Id.  

Moderate disability affecting the muscles of the lumbar spine 
(Muscle Group XX) warrants a 20 percent disability rating.  
38 C.F.R. § 4.73, DC 5320.  Moderately severe disability 
affecting Muscle Group XX warrants a 40 percent disability 
rating.  Id.

"Moderate" disability due to adhesions of the peritoneum, 
demonstrated by pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention warrants a 10 percent 
rating.  38 C.F.R. § 4.114, DC 7301.  "Moderately severe" 
disability due to adhesions of the peritoneum, demonstrated 
by a partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain than that associated with "severe" disability, 
warrants a 30 percent rating.  Id.  "Severe" disability due 
to adhesions of the peritoneum, demonstrated by definite 
partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, warrants a 50 
percent rating.  Id. 

Factual Background

While engaged in combat as a rifleman with the United States 
Army in France in July 1944, the veteran was wounded by a 
bullet that entered his abdomen and exited through his lower 
back.  Service medical records described the injury as 
involving perforations of the jejunum with partial paralysis 
of the lateral and anterior left femoral cutaneous nerve, as 
well as a disturbance of the sensory roots of the sciatic 
nerve on the left side.  The injury initially resulted in 
weakness and numbness of the left thigh, leg, and foot and an 
intestinal obstruction, and a December 1944 Medical Board 
recommended that the veteran be transferred to the United 
States for further treatment.  A November 1945 Medical Board 
determined that due to the weakness in the left leg and the 
"danger" of an intestinal obstruction caused by the gunshot  
wounds, the veteran was no longer fit for duty.  A 
neurological consult just prior to separation noted that the 
femoral nerve palsy was minimal and that there was no  
neurosurgery indicated.  Neurological clearance was given and 
the veteran was to separated from service due to the 
abdominal wounds.

The following is a summary of the treatment provided the 
veteran during service for the gunshot wounds.  The initial 
surgery afforded the veteran shortly after the injury  
included a laparotomy with suturing of two perforations in 
the jejunum.  During this surgery, the veteran was found to 
have "plastic peritonitis," and his postoperative course 
was described as "stormy" with partial distention, vomiting 
and drainage from the abdominal incision.  While being 
evacuated from the hospital in France to another hospital in 
the United Kingdom in July 1944, the veteran developed a 
slight evisceration of his wounds, which was treated with 
Vaseline gauze and adhesive strapping.  Another laparotomy, 
necessitated by a pelvic abscess, had to be performed in 
August 1944, as did a secondary wound closure.  The veteran 
was transferred to a rehabilitation center in October 1944, 
and remained hospitalized in the United Kingdom until 
December 1944.  Clinical records from this period reflect 
treatment for moderately severe jaundice of unknown etiology, 
and left-sided neurologic problems evidenced by an absent 
left knee jerk with anesthesia of the entire lateral surfaces 
of the left thigh, leg and foot.  The veteran also complained 
about stomach cramps.  Also shown in the service medical 
records were radiographic findings interpreted as revealing 
congenital spine abnormalities.

The veteran was evacuated from the United Kingdom and arrived 
at a hospital in the United States in January 1945, at which 
time the veteran's condition was described as "fair," with  
complaints of generalized weakness and numbness in the left 
thigh and leg and low back pain.  The gunshot wound was 
described as being the result of a .31 Caliber bullet that 
entered the lower mid abdomen and exited at a point 1 and 1/2 
inches to the left of L3 and L4.  In the lower part of the 
surgical incision to the abdomen, a 2 inch separation of the 
recti muscles was noted with weakness but without a definite 
hernia.  Also shown was left thigh atrophy and weakness and 
generalized muscular weakness of the entire body.  After  
several months of "reconditioning," the veteran was 
discharged from the hospital for limited duty in June 1945. 

After attempting to perform his new duties as a guard in a 
prisoner-of war camp, the veteran was again admitted to a 
hospital in August 1945 with complaints of generalized 
weakness, leg weakness, and back pains which he said 
prevented him from being able to function as a guard.  The 
veteran remained in the hospital until the time of the 
November 1945 Medical Board proceeding which found him to be  
unfit for further duty.  Records from this period of 
hospitalization in pertinent part reflect treatment for what 
was described as femoral nerve palsy and left-sided post- 
traumatic radiculitis at L2 and L3 manifested by the loss of 
a left knee jerk and hypesthesia.  As noted, there were no 
indications for neurosurgery, and the paresthesia of the left 
leg was the chief complaint on neurosurgery consult just  
prior to separation.

Following the veteran's discharge from service, a December 
1945 rating decision established service connection for 
residuals of the veteran's gunshot wounds and assigned a 100 
percent rating for this disability.  After a June 1946 VA 
physical examination found no objective evidence of motor 
nerve lesions and an almost complete return of sensation in 
the left lateral femoral cutaneous nerve, the disability 
rating was reduced to 50 percent.  This rating was obtained 
by combining a 30 percent rating for disability due to 
involvement of the left lateral and anterior femoral 
cutaneous nerves and a 30 percent rating for disability 
involving Muscle Group XIX (muscles of the abdominal wall).  

A July 1948 decision continued the 50 percent rating 
effective from June 28, 1948, but listed the service-
connected residuals of the gunshot wounds in a different  
manner:  A 10 percent rating was assigned for peritoneal 
adhesions under DC 7301; a 30 percent rating was assigned for 
disability involving Muscle Group XIX under DC 5319; and a 20 
percent rating was assigned for disability involving Muscle 
Group XX under DC 5320.  All three ratings have been 
continued and confirmed to the present time.  As such, they 
are protected from reduction.  38 U.S.C.A. § 110.

Additional clinical evidence of record includes an October 
1979 statement from Charles T. R. Underwood, M.D., reflecting 
treatment for symptoms of poor bowel and bladder control and 
"sensory nerve loss" in both legs which Dr. Underwood 
attributed to the in-service gunshot wounds.  It was Dr. 
Underwood's opinion that the veteran was unable to work at 
that time due to these symptoms.  Findings from a December 
1979 VA examination included peritoneal adhesions with a 
partial obstruction; a wound to Muscle Group XIX, principally 
involving a ventral hernia of the right rectus muscle; and 
wounds to Muscle Group XX, manifested by no  muscle group 
involvement but with severe neuropathy due to injury to the 
nerve roots emerging from the spine. 

No further relevant clinical evidence is of record until 
private clinical records dated in June 1983 showing a 
urethral stricture, bladder stone, sprue and anemia.  A small  
bowel series accomplished at that time showed a diffuse 
nonspecific small bowel pattern.

The veteran testified at a May 1991 hearing that the damage 
to his muscle groups was "really minor" compared to what 
"developed" from the gunshot wounds.  In addition, he 
testified that his bowel had been resected twice, although he 
did not see this anywhere in his records, and that he had 
"short bowel syndrome" as a result of the gunshot wounds.  
He contended that his nontropical sprue was the direct result 
of his bowel resection, and also attributed a "hump back" 
to the gunshot wounds. The veteran testified that he had 
undergone weight loss and experienced weakness, but that he 
was able to work a full day as an employee at a VA medical 
center.  He  also described stomach cramping that occurred 
"not real often."

Reports from an August 1991 VA examination showed the veteran 
reporting difficulty sleeping due to heartburn, regurgitation 
and "strangling."  He also reported having continued weight 
loss of approximately 20 pounds since January 1990 as well as 
dizziness, nausea, generalized weakness and 2-4 loose bowel  
movements per day.  The examiner commented that the veteran's 
symptoms were compatible with the diagnosis of sprue, and 
opined that "[a] [c]lear cut obstruction secondary to his 
wartime injuries were not established by the investigation in 
1983; however, that does not rule it out entirely."  Follow-
up study by a urologist and gastroenterologist were 
recommended to determine the relationship between  
symptomatology shown at that time and the gunshot wounds.

1992 VA outpatient clinical records reflect treatment for 
non-tropical sprue.  A May 1992 uppergastrointestinal and 
small bowel series was interpreted as showing a small 
sliding-type hiatal hernia with reflux and diffuse dilation 
of the small bowel with thickening of the folds of the small 
bowel consistent with sprue.  A barium enema in that month 
showed a redundant large bowel with dilation of the proximal 
large bowel.  A CAT scan of the abdomen completed at a VA 
medical facility in June 1992 showed soft tissue fullness of 
the pancreatic tail, felt to be a bowel mass rather than a 
pancreatic mass.  Also shown by CAT scan was an abnormal 
bowel pattern with multiple fluid-filled small bowel segments 
in the mid and right abdomen extending into the pelvis.  A 
hiatal hernia was diagnosed after a November 1992 visit to a 
VA outpatient treatment clinic.

The veteran was afforded VA examinations to include a January 
1993 "Scars" examination, which showed in pertinent part a 
1+1/2 cm depressed scar adherent to abdominal muscles that 
was not tender to deep palpation.  Some limitation in the 
movement of the abdominal muscles was apparently shown.  A VA 
cardiovascular examination conducted at that time showed 
paresthesia in both thighs.  A January 1993 VA "Spine" 
examination showed the veteran to have a "hump back" with 
scoliosis to the right and a kyphotic deformity.  Reflexes 
were equal, and there was no calf or thigh atrophy.  The 
motor and sensory examinations were normal.  None of these  
findings were linked to the gunshot wounds.  

A June 1993 report from a VA gastroenterologist stated that 
the veteran's main gastrointestinal problem was celiac 
disease/non-tropical sprue, documented by a 1983 small bowel 
biopsy.  The gastroenterologist stated that while the 
pathogenesis of this disease was not settled, "there is 
clear cut evidence" that allergy to grains such as wheat, 
barley, oat and rye is involved.  It was indicated that the 
veteran was told to avoid food containing these grains, but 
the veteran admitted that he had not been compliant with his 
dietary restrictions.  In addition, the gastroenterologist  
stated that there was no relationship between the veteran's 
gunshot wound to the abdomen and the development of the 
celiac disease/non-tropical sprue.  With regard to the 
veteran's contention that he suffered from a "short bowel" 
as a result of the gunshot wounds, the gastroenterologist did 
not see any definitive evidence that this disorder was 
associated with the gunshot wounds to the abdomen.  It was 
also not clear to the gastroenterologist from the record that 
a bowel resection had ever been done.  The physician noted 
that a 1983 upper GI series did not document loss of any 
considerable length of bowel.  The gastroenterologist 
concluded by stating that although the veteran also had 
symptoms of "reflux esophagitis," he did not think there 
was a direct relationship between this condition and the 
gunshot wound, "unless the bullet has somewhat interfered 
with the lower esophageal sphincter."

A January 1994 VA "Scars" examination showed the abdomen to 
be soft with bowel sounds present.  Noted on the abdomen was 
a 17 x 1 centimeter left paramedian scar which was well-
healed and nontender.  Also noted was a 2 centimeter circular 
exit scar in the left lumbar area.  The femoral pulses were  
"2+" without bruits; the popliteal pulse was "2+" and the 
dorsalis and posterior tibial lesions were "2+" in each 
leg.  Superficial varicosities were noted on the feet and 
ankles.  The veteran stated that he experienced a "catch" 
in the abdominal wall with flexion of the right hip.  No 
arterial disorder was present and there were no circulatory 
problems aside from the varicosities.  The examiner stated 
that there was no evidence of a vascular injury associated 
with the gunshot wound, and she indicated that residuals of 
the gunshot wound were limited to a short gut with 
malabsorption and adhesions of the abdominal wall 
musculature.  

Another VA "Spine" examination afforded the veteran in 
February 1994 showed a small faint scar in the right 
paravertebral area of the mid back region, apparently 
representing the exit wound from the bullet.  There was no 
particular tenderness to palpation of the back, and the 
veteran was able to complete 80 degrees of thoracolumbar 
flexion and 20 degrees of extension.  The veteran performed a 
"fair" heel and toe walk and was able to slowly squat and 
rise again.  Reflexes were estimated at "2+" in the right 
knee and a "trace" in the left knee.  Ankle jerks were 
"2+" bilaterally, and there was subjective slight decreased 
sensation to pinprick over the dorsum of the right foot.  X-
rays of the thoracic and lumbar spines showed degenerative 
disease with osteoporosis, kyphosis, and scoliosis.  In 
commenting on the request in the December 1992 Remand that an 
opinion be rendered as to the relationship between a 
circulatory disorder of the legs and the gunshot wounds, the  
examiner stated that although he/she did not know whether the 
veteran had a circulatory disorder in his legs, it was 
his/her opinion that, although he/she was uncertain if such 
pathology was present, if so, any such circular disorder was 
not the result of the gunshot wounds.  

Turning to the most recent evidence obtained pursuant to the 
January 1999 Court decision and August 1999 Board remand, a 
December 1999 VA X-ray of the lumbar spine showed severe 
generalized osteoporosis, with a reduction in the height of 
each vertebra.  Kyphoscoliosis was also demonstrated by X-
ray.  An abdominal series conducted at that time showed no 
evidence of obstructions or subdiaphragmatic air collection. 

Upon VA orthopedic examination in December 1999, which 
included review of the claims file by the examiner, the 
veteran complained about pain, mostly between the shoulder 
blades, that felt like a "heavy weight."  He denied having 
any low back pain.  The veteran was observed to walk normally 
with good balance, but to have marked thoracic kyphosis.  He 
was able to squat and arise without significant difficulty.  
The physical examination of the lumbar revealed no paraspinal 
tenderness and the old healed and non-tender gunshot exit 
wound on the left side of the lumbar area.  The veteran did 
state the scar was sensitive.  No muscle tightness or atrophy 
was noted.  Range of lumbar motion was measured, without 
complaint, to 60 degrees of flexion, 5 degrees of extension, 
10 degrees of lateral flexion bilaterally and 30 degrees of 
rotation.  There was no paraspinal tenderness of the lumbar 
or thoracic spines.  Deep tendon reflexes were absent in both 
knees and ankles and were measured at "1+" in both upper 
extremities.  The sensory examination revealed subjective 
dullness on the L4-L5 distribution of the left leg and 
straight leg raising was negative.  It was noted that the 
veteran's thoracic kyphosis made it difficult for him to rest 
his head on a pillow in the supine position. 

The examiner who conducted the December 1999 VA orthopedic 
examination noted that the range of thoracic motion could not 
be checked.  The right side was observed to be at a much 
higher level than the left side felt to probably be due to 
retraction of the abdominal muscles on the left side and 
rotation of the spine.  Functionally, the veteran was felt to 
be independent in the activities of daily living and to 
ambulate without the assistance of a device.  The veteran was 
not observed to be in any discomfort.  Following the 
examination, the physician commented as follows: 

I do not see any relationship between the 
lumbosacral spine condition and the 
gunshot wound.  However, based on the 
history, posture of the patient, and the 
status of the abdominal muscles, I 
believe there is some relationship 
between the thoracic kyphosis and the 
gunshot wounds to the abdomen which 
resulted in loss of muscles, muscle 
strength, and adhesions in the 
peritoneum.  However, the degree of the 
relationship between the service 
connected abdominal muscle deformity and 
thoracic kyphosis can not be determined 
with any medical certainty. 

The impression following the December 1999 orthopedic 
examination was thoracic kyphosis, thoracolumbar scoliosis, 
chronic thoracic spine pain due to kyphosis and status post 
gunshot wounds to the abdomen with residuals.  

The veteran was also afforded a VA digestive system 
examination in December 1999, at which time the veteran 
stated that has had continuous problems with anemia, 
weakness, and diarrhea since service, although he had been 
feeling "a little better" over the previous five years.  He 
described having four to six bowel movements per day in the 
past, which had decreased over the previous five years to 
approximately two loose movements per day.  Following the 
diagnosis of nontropical sprue in 1985, the veteran indicated 
that he avoided wheat, oats and barley.  He stated that his 
lowest weight was 119 pounds in 1992 (weight was measured at 
140 pounds at the December 1999 examination).  

At the time of the December 1999 digestive examination, the 
veteran described having occasional abdominal distress a 
couple of times each week in the midabdominal area that was 
essentially "gas pain."  The clinical history was not said 
to include hematemesis, chronic nausea or vomiting, and no 
melena or hematochezia was noted.  Upon examination, diffuse 
tenderness was noted throughout the abdomen, worse in the 
upper quadrant.  There was no rebound tenderness and the 
bowel sounds were slightly hyperactive.  Following laboratory 
studies, the diagnoses in pertinent part were chronic 
diarrhea secondary to nontropical sprue, history of hiatal 
hernia with gastroesophageal reflux disease (GERD) and no 
evidence of anemia.  The examiner, after noting that the 
claims file had been reviewed, concluded that there was no 
relationship between the veteran's nontropical sprue and his 
gunshot wounds.  It was also concluded by the examiner that 
because the service medical records did not contain any 
evidence of a bowel resection, there was no evidence to 
support a diagnosis of short bowel syndrome.  The examiner 
concluded by stating that the veteran's reflux and GERD were 
not related to his gunshot wounds.  

A February 2000 addendum to the above examination emphasized 
that the veteran was "asymptomatic from the standpoint of 
adhesions."  It was also reported that the veteran's 
diarrhea was related to his nontropical sprue and that his 
abdominal series showed no evidence of the obstructions that 
would be consistent with peritoneal adhesions. 

The veteran was afforded a VA muscles examination in December 
1999, to include a review of the claims file.  At that time, 
the veteran was observed to not be able to complete a sit-up 
without the use of his arms, which was said to reveal 
moderately severe impairment of the abdominal muscle group.  
Also demonstrated was mild atrophy of the abdominal muscles.  
As for the lumbar muscles, marked atrophy was noted in the 
lower left lumbar region near the site of the gunshot wound.  
No weakness was noted with lateral or rotary movement of the 
spine.  Peritoneal adhesions secondary to the abdominal 
surgeries were noted.  The examiner concluded that the 
residuals of the service-connected gunshot wounds "have 
nothing do to with the veteran's circulatory disorder to his 
legs, arteriosclerosis or anemia."  

III. Analysis 

In determining the correct disability rating to be assigned 
for residuals of the gunshot wounds, the extent of the 
original injury must first be assessed.  Given the fact that 
the veteran was struck with a .31 Caliber bullet that entered 
his abdomen, perforated the jejunum, and exited the back, the 
Board concludes that the initial injury was productive of a 
significant disability.  There were abdominal and 
neurological pathologies that improved following extended 
treatment and years of healing.

Turning to an analysis of the current level of disability, 
while the entire history of the veteran's disability will be 
considered, the most relevant evidence for consideration in 
determining the present level of disability is contained in 
the reports from the most recent examinations.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  All pertinent evidence, 
however, will be considered, including that concerning the 
initial wounding.  The Board will also consider each 
diagnostic code which might reasonably apply to the veteran's 
disability, particularly those which would afford him the 
highest rating given the current clinical findings.  However, 
in conducting this analysis, the Board must also apply the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14.  In other words, while several 
diagnostic codes may apply in the instant case, "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In addition, to the extent that 
deficits involving the nerves and muscles associated with the 
service connected disability control essentially similar 
functions, namely support of the  abdominal wall (Muscle 
Group XIX) and postural support of the body and lateral 
movements of the spine (Muscle Group XX), any neurologic 
disability associated with functions of Muscle Groups XIX and 
XX cannot be added or "combined" with muscular disability 
to provide the veteran a higher rating, unless affecting a 
different function, under 38 C.F.R. §§ 4.55(g) (1996); 
4.55(a) (1999).

Considering now each diagnostic code which might reasonably 
apply, it is noted initially that given the fact that VA 
examinations conducted in 1993, 1994 and 1999 showed only a 
small scar in the abdominal area that was well-healed and 
non-tender, increased compensation is not warranted on the 
basis of limitation of functioning due to scarring under the 
diagnostic codes pertaining to skin disabilities codified at 
38 C.F.R. § 4.118, DC 7800-7819.  See Esteban v. Brown 6 Vet. 
App 259 (1994). 

With regard to muscular disability, a rating in excess of 30 
percent under DC 5319 or 20 percent under DC 5320 would 
require current findings consistent with severe injury to the 
muscles of the abdominal wall or moderately severe injury to 
the muscles of the lumbar region.  The impairment of the 
abdominal muscles upon the most recent VA examination was 
described as being "moderately severe," and only mild 
atrophy was demonstrated.  While some limitation of lumbar 
motion was demonstrated upon the most recent VA orthopedic 
examination, the physician who conducted this examination did 
not attribute disability in the veteran's lumbosacral spine 
to the gunshot wound.  Nevertheless, to the extent that the 
limitation of lumbar motion may be attributable to the 
veteran's gunshot wounds, the limitation of motion shown in 
December 1999 is not so severe as to warrant increased 
compensation.  See 38 C.F.R. § 4.71a DC 5292.  Of particular 
relevance to this determination is the finding from the most 
recent VA muscles examination of no weakness being 
demonstrated with lateral or rotatory movement of the spine.  
Further support for this determination is exemplified by such 
evidence as January 1993 VA "Spine" examination findings of 
active and equal reflexes, no calf or thigh atrophy and 
normal motor and sensory examinations; and January 1994 VA 
examination findings of active femoral, popliteal and tibial 
pulses. 

While a December 1999 VA examination demonstrated an absence 
of deep tendon reflexes in the knees and ankles and 
subjective dullness on the L4-L5 distribution of the left 
leg, such neurologic deficit involves similar loss of 
functioning of the abdominal wall and spine already 
contemplated by the ratings currently assigned.  Accordingly, 
increased compensation would be precluded by the provisions 
of 
38 C.F.R. §§ 4.55(g) (1996); 4.55(a) (1999).  Similarly, the 
Board finds that increased compensation based on disability 
attributable to the veteran's thoracic kyphosis would be 
tantamount to pyramiding, as the 30 percent rating assigned 
for the disability of the abdominal wall contemplates loss of 
functioning due to weakness or restricted movement of the 
spine.  Additional function impairment related to the 
kyphosis has not been demonstrated.

Further support for denying an increased rating under DC 5319 
or DC 5320 is shown by the testimony presented at the May 
1991 hearing in which the veteran testified that despite his 
physical complaints, he was able to work a full day in a  VA 
medical facility.  In summary, current findings do not show 
increased impairment due to the residual injury to the 
abdominal or lumbar muscle groups.  The Board has reviewed 
the veteran's contentions and testimony, but concludes that 
the disability due to the residuals currently shown is 
adequately reflected by the ratings currently assigned under 
DC 5319 and DC 5320.  The ratings are then, to some extent, a 
reflection of current impairment combined with a reflection 
of the severity of the original injuries sustained.

Turning to the propriety of the rating currently assigned for 
peritoneal adhesions, the veteran's principal contention in 
his written statements and testimony in this regard is that 
he has numerous gastrointestinal difficulties due to his 
gunshot wound that have increased in severity.  However, the 
veteran indicated to a VA examiner in December 1999 that 
recently (the previous five years), this gastrointestinal 
distress has decreased.  Moreover, the contentions by the 
veteran as to findings that he attributes to a service-
connected disability are not supported by competent 
independent clinical evidence, and are thus of minimal 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  When the subjective argument of the veteran is 
weighed against the June 1993 opinion rendered by the VA 
gastroenterologist that the veteran's principal 
gastrointestinal problems were due to celiac disease/non-
tropical sprue, which had no relationship to the gunshot 
wound to the abdomen, as well as the December 1999 conclusion 
by the VA examiner that the veteran's nontropical sprue, 
reflux and GERD were not the result of his gunshot wounds, 
the Board must conclude that at least a significant portion 
of the veteran's gastrointestinal disability is due to non-
service connected disorders.  

As for an increased rating for that portion of the veteran's 
gastrointestinal difficulties that is service-connected under 
DC 7301, the December 1999 abdominal series showed no 
evidence of obstructions or subdiaphragmatic air collection 
and the February 2000 addendum to the December 1999 
examination emphasized that any peritoneal adhesions were 
asymptomatic.  Moreover, adhesions of the peritoneum were not 
shown on the May 1992 upper gastrointestinal series or a June 
1992 CAT scan of the abdomen, and the June 1993 report from 
the VA gastroenterologist did not reflect the presence of 
peritoneal adhesions.  Thus, the Board must conclude that any 
residuals of the in-service peritoneal adhesions still 
remaining, including the pain, abdominal tenderness and other 
gastrointestinal symptomatology described upon VA examination 
December 1999, are adequately reflected by the 10 percent 
rating currently assigned.  Therefore, a rating in excess of 
10 percent under DC 7301 is not warranted.  

With regard to the specific concerns raised by the Court in 
its January 1999 decision, the Board notes in the first 
instance that all of the examinations accomplished in 
December 1999 included a review of the claims file.  In 
addition, specific opinions with regard to the relationship 
between "other disabilities identified in the post-remand 
examinations" have been obtained.  In this regard, the 
December 1999 VA examinations found "some" relationship 
between the veteran's thoracic kyphosis and the gunshot 
wounds, but found that there was no relationship between the 
gunshot wounds and lumbosacral disabilities, reflux, GERD, 
nontropical sprue, circulatory disorders in the legs, 
arteriosclerosis, or anemia.  Finally, the December 1999 
examinations included assessments of the severity of the 
service-connected gunshot residuals and peritoneal adhesions.  
Thus, the Board finds that there has been compliance with the 
remand instructions as mandated by Stegall v. West, 11 Vet. 
App. 268 (1998).   

The provisions of 38 C.F.R. § 3.321(b)(1) stated that that 
where the disability  picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected  
disabilities, an extraschedular evaluation will be assigned.  
However, neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected gunshot wounds and peritoneal adhesions is 
demonstrated.  To the contrary, the evidence reflects that 
after the in-service treatment, the post-service treatment 
for gunshot wound residuals has not necessitated significant 
hospitalization or medical treatment.  Therefore, an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) for any of the service-connected disabilities is 
not warranted.

In short, the Board finds the weight of the "negative" 
evidence as to entitlement to increased ratings to be greater 
than the "positive" evidence of record.  Therefore, the 
Board must deny the veteran's claims.  Gilbert, 1 Vet. App. 
at 49.   


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound of the abdominal region (Muscle Group XIX) 
with muscle damage and thoracic kyphosis is denied.  

Entitlement to a rating in excess or 20 percent for residuals 
of a gunshot wound of the lumbar region (Muscle Group XX) 
with muscle damage is denied.

Entitlement to a rating in excess of 10 percent for 
peritoneal adhesions is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

